Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1, 4-14, 16-20, 26-28 are pending and have been examined.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(2):
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 4-7, 12, 16, 19-20, 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luchinger et al. (US 20190018287 A1 – hereinafter Luchinger).
Regarding Claim 1, Luchinger teaches a pixel arrangement for a display, the arrangement comprising a plurality of pixels (see the entire document; Fig. 3 in view of Fig. 1; specifically, [0097]-[0103], and as cited below), comprising:
 
    PNG
    media_image1.png
    227
    431
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    247
    440
    media_image2.png
    Greyscale

Luchinger – Fig. 1				Luchinger – Fig. 3
a first sub-pixel ({31, 21}; Fig. 3 in view of Fig. 1) configured to emit a first colour of light (“emit red light RD” – [0097]); 
a second sub-pixel ({32, 22}) configured to emit a second colour of light that is different from the first colour of light (“emit green light GR” – [0097]); and 
a third sub-pixel (33) configured to emit a third colour of light that is different from the first and second colour of light (“emitting blue light BL” – [0097]), 
wherein the first sub-pixel comprises a perovskite light emitting diode (PeLED) (“once the first conversion layer 21 is exposed to radiation of the first light emitter portion 31, and in particular to blue radiation BL, the first luminescent crystals 11 are excited and emit red light RD” – [0097]; “the first luminescent crystals 11 emit red light RD” – [0093]; “Suitable luminescent crystals are of the perovskite structure” – [0007]. Therefore, since the Red sub-pixel emits light from a perovskite material, it is a perovskite light emitting diode - PeLED), 
the second sub-pixel comprises a PeLED, an organic light emitting diode (OLED) or a quantum dot light emitting diode (QLED) (“Once the second conversion layer 22 is exposed to radiation of the second light emitter portion 32, and in particular to blue radiation BL, the second luminescent crystals 12 are excited and emit green light GR” – [0097]; “Suitable luminescent crystals are of the perovskite structure” – [0007]; Therefore, since the Green sub-pixel emits light from a perovskite material, it is a perovskite light emitting diode - PeLED), 
the third sub- pixel comprises a PeLED, an OLED or a QLED (third light emitter portion 33 corresponds to OLED 63 – see [0103]. “The third OLED 63”), and at least one of the second sub-pixel and the third sub-pixel comprises an OLED or a QLED (third sub-pixel 63 is an OLED – see [0103]); 
wherein each PeLED comprises an electroluminescent perovskite light emitting material (“once the first conversion layer 21 is exposed to radiation of the first light emitter portion 31, and in particular to blue radiation BL, the first luminescent crystals 11 are excited and emit red light RD. Once the second conversion layer 22 is exposed to radiation of the second light emitter portion 32, and in particular to blue radiation BL, the second luminescent crystals 12 are excited and emit green light GR” – [0097]); and 
wherein each QLED comprises an electroluminescent quantum dot light emitting material that is not a perovskite material (this limitation is not required since none of the pixels is mapped to QLED in the reference).
Regarding Claim 4, Luchinger teaches the pixel arrangement of claim 1, wherein the second sub-pixel comprises a PeLED (“Once the second conversion layer 22 is exposed to radiation of the second light emitter portion 32, and in particular to blue radiation BL, the second luminescent crystals 12 are excited and emit green light GR” – [0097]; “Suitable luminescent crystals are of the perovskite structure” – [0007]; Therefore, since the Green sub-pixel emits light from a perovskite material, it is a perovskite light emitting diode - PeLED) and the third sub-pixel comprises an OLED or a QLED (third sub-pixel 63 is an OLED – see [0103]).  
Regarding Claim 5, Luchinger teaches the pixel arrangement of claim 1, wherein the second sub-pixel comprises a PeLED or an OLED (“Once the second conversion layer 22 is exposed to radiation of the second light emitter portion 32, and in particular to blue radiation BL, the second luminescent crystals 12 are excited and emit green light GR” – [0097]; “Suitable luminescent crystals are of the perovskite structure” – [0007]; Therefore, since the Green sub-pixel emits light from a perovskite material, it is a perovskite light emitting diode - PeLED), and the third sub-pixel comprises a PeLED or an OLED (third sub-pixel 63 is an OLED – see [0103]), and at least one of the second sub-pixel and the third sub-pixel comprises an OLED (third sub-pixel 63 is an OLED – see [0103]).  
Regarding Claim 6, Luchinger teaches the pixel arrangement of claim 1, wherein the second sub-pixel comprises a PeLED (“Once the second conversion layer 22 is exposed to radiation of the second light emitter portion 32, and in particular to blue radiation BL, the second luminescent crystals 12 are excited and emit green light GR” – [0097]; “Suitable luminescent crystals are of the perovskite structure” – [0007]; Therefore, since the Green sub-pixel emits light from a perovskite material, it is a perovskite light emitting diode - PeLED) and the third sub-pixel comprises an OLED (third sub-pixel 63 is an OLED – see [0103]).  
Regarding Claim 7, Luchinger teaches the pixel arrangement of claim 1, wherein the second sub-pixel comprises an OLED (32 [that corresponds to 62 of Fig. 3] of {32, 22} is an OLED – “The first, second, and third light emitter portion 31, 32, 33 of the set 3 in FIG. 1 correspond to a first, second, and third organic light emitting diode (OLED) 61, 62, 63” – [0103]), and the third sub-pixel comprises an OLED (third sub-pixel 63 is an OLED – see [0103]). 
Regarding Claim 12, Luchinger teaches the pixel arrangement of claim 1, wherein one of the first, second and third sub-pixels emits red light (31 emits red light – [0097]); one of the first, second and third sub-pixels emits green light (32 emits green light – [0097]); and one of the first, second and third pixels emits blue light (33 emits blue light – [0097]).  
Regarding Claim 16, Luchinger teaches the pixel arrangement of claim 1, wherein at least one of the first, second and third sub-pixels has a surface area different from another of the first, second and third sub-pixels (“Depending on the exact display structure an area ratio between the three sub-pixels may differ from 1:1:1” – [0070]).  
Regarding Claim 19, Luchinger teaches the pixel arrangement of claim 1, wherein one or more of the PeLEDs comprise inorganic metal halide light-emitting perovskite material (“cesium lead halide nanocrystals and/or doped cesium lead halide nanocrystals, which are of the perovskite structure, are preferably used as luminescent crystals” – [0020] – that is inorganic, also see [0007]).  
Regarding Claim 20, Luchinger teaches a display comprising the pixel arrangement of claim 1 (“Those three sub-pixels may form a pixel of the display device” – [0070]).  
Regarding Claim 26, Luchinger teaches the display of claim 20, wherein the display is part of a consumer product (“The display device may have a planar extension with a diagonal of more than 3 inches, e.g. as a display of a handhelds or preferably with a diagonal of more than 15 inches as a display for a computer or a TV” – [0067]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger in view of (Protesescu et al. – “Nanocrystals of Cesium Lead Halide Perovskites (CsPbX3, X = Cl, Br, and I): Novel Optoelectronic Materials Showing Bright Emission with Wide Color Gamut” – hereinafter Protesescu).
	Regarding Claim 8, Luchinger teaches claim 1 from which claim 8 depends.
	Luchinger also teaches wherein the second sub-pixel comprises a PeLED or a QLED ] (“Once the second conversion layer 22 is exposed to radiation of the second light emitter portion 32, and in particular to blue radiation BL, the second luminescent crystals 12 are excited and emit green light GR” – [0097]; “Suitable luminescent crystals are of the perovskite structure” – [0007]; Therefore, since the Green sub-pixel emits light from a perovskite material, it is a perovskite light emitting diode - PeLED), and the third sub-pixel comprises a PeLED or a QLED (third sub-pixel 63 is an OLED – see [0103]).
	But, Luchinger does not expressly disclose at least one of the second sub-pixel and the third sub-pixel comprises a QLED.
	However, Protesescu teaches a fabrication method of halide perovskites by designing highly luminescent perovskite-based colloidal quantum dot materials (Protesescu Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the fabrication method of halide perovskites by designing highly luminescent perovskite-based colloidal quantum dot materials as taught by Protesescu into Luchinger.
The ordinary artisan would have been motivated to integrate Protesescu structure into Luchinger structure in the manner set forth above for, at least, this integration will provide the third sub-pixel to be a QLED in order to have the emission spectra “readily tunable over the entire visible spectral region of 410−700 nm” – Protesescu – Abstract.
Regarding Claim 9, Luchinger teaches claim 1 from which claim 9 depends.
Luchinger also teaches wherein the second sub-pixel comprises a PeLED.
But, Luchinger does not expressly disclose the third sub-pixel comprises a QLED.  
However, Protesescu teaches a fabrication method of halide perovskites by designing highly luminescent perovskite-based colloidal quantum dot materials (Protesescu Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the fabrication method of halide perovskites by designing highly luminescent perovskite-based colloidal quantum dot materials as taught by Protesescu into Luchinger.
The ordinary artisan would have been motivated to integrate Protesescu structure into Luchinger structure in the manner set forth above for, at least, this integration will provide the third sub-pixel to be a QLED in order to have the emission spectra “readily tunable over the entire visible spectral region of 410−700 nm” – Protesescu – Abstract.
Regarding Claim 10, Luchinger teaches claim 1 from which claim 10 depends.
But, Luchinger does not expressly disclose wherein the second sub-pixel comprises a QLED, and the third sub-pixel comprises a QLED.  
However, Protesescu teaches a fabrication method of halide perovskites by designing highly luminescent perovskite-based colloidal quantum dot materials (Protesescu Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the fabrication method of halide perovskites by designing highly luminescent perovskite-based colloidal quantum dot materials as taught by Protesescu into Luchinger.
The ordinary artisan would have been motivated to integrate Protesescu structure into Luchinger structure in the manner set forth above for, at least, this integration will provide the second and the third sub-pixel to be a QLED in order to have the emission spectra “readily tunable over the entire visible spectral region of 410−700 nm” – Protesescu – Abstract.
Regarding Claim 11, Luchinger teaches claim 1 from which claim 11 depends.
Luchinger also teaches wherein the second sub-pixel comprises an OLED (32 of {32, 22} is an OLED – “The first, second, and third light emitter portion 31, 32, 33 of the set 3 in FIG. 1 correspond to a first, second, and third organic light emitting diode (OLED) 61, 62, 63” – [0103]).
But, Luchinger does not expressly disclose the third sub-pixel comprises a QLED.  
However, Protesescu teaches a fabrication method of halide perovskites by designing highly luminescent perovskite-based colloidal quantum dot materials (Protesescu Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the fabrication method of halide perovskites by designing highly luminescent perovskite-based colloidal quantum dot materials as taught by Protesescu into Luchinger.
The ordinary artisan would have been motivated to integrate Protesescu structure into Luchinger structure in the manner set forth above for, at least, this integration will provide the third sub-pixel to be a QLED in order to have the emission spectra “readily tunable over the entire visible spectral region of 410−700 nm” – Protesescu – Abstract.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger in view of Nakamura et al. (US 20200243482 A1 – hereinafter Nakamura).
Regarding Claim 13, Luchinger teaches claim 12 from which claim 13 depends.
But, Luchinger does not expressly disclose wherein one of the first, second and third sub-pixels emits red light with CIE 1931 x coordinate greater than or equal to 0.680; one of the first, second and third sub-pixels emits green light with CIE 1931 y coordinate greater than or equal to 0.690; and one of the first, second and third sub-pixels emits blue light with CIE 1931 y coordinate less than or equal to 0.060.
However, it is well known in the art to design sub-pixels that emit with different CIE 1931 values as Nakamura teaches one of the first, second and third sub-pixels emits red light with CIE 1931 x coordinate greater than or equal to 0.680 (Nakamura “Light emitted from the first light-emitting element has a CIE 1931 chromaticity coordinate x of greater than 0.680 and less than or equal to 0.720” – [0007]); 
one of the first, second and third sub-pixels emits green light with CIE 1931 y coordinate greater than or equal to 0.690 (Nakamura – “a CIE 1931 chromaticity coordinate y of greater than 0.710 and less than or equal to 0.810.”); and 
one of the first, second and third sub-pixels emits blue light with CIE 1931 y coordinate less than or equal to 0.060 (Nakamura – “CIE 1931 chromaticity coordinate y of greater than or equal to 0.020 and less than 0.060” - ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein one of the first, second and third sub-pixels emits red light with CIE 1931 x coordinate greater than or equal to 0.680; one of the first, second and third sub-pixels emits green light with CIE 1931 y coordinate greater than or equal to 0.690; and one of the first, second and third sub-pixels emits blue light with CIE 1931 y coordinate less than or equal to 0.060 as taught by Nakamura into Luchinger.
The ordinary artisan would have been motivated to integrate Nakamura structure into Luchinger structure in the manner set forth above for, at least, this integration will provide different sub-pixels with different characteristics that are used for different applications.
Regarding Claim 14, Luchinger teaches claim 12 from which claim 14 depends.
But, Luchinger does not expressly disclose wherein one of the first, second and third sub-pixels emits red light with CIE 1931 x coordinate greater than or equal to 0.708; one of the first, second and third sub-pixels emits green light with CIE 1931 y coordinate greater than or equal to 0.797; and one of the first, second and third sub-pixels emits blue light with CIE 1931 y coordinate less than or equal to 0.046. 
However, it is well known in the art to design sub-pixels that emit with different CIE 1931 values as Nakamura teaches wherein one of the first, second and third sub-pixels emits red light with CIE 1931 x coordinate greater than or equal to 0.708 (Nakamura – “a CIE 1931 chromaticity coordinate x of greater than 0.680 and less than or equal to 0.720” – [0007]); 
one of the first, second and third sub-pixels emits green light with CIE 1931 y coordinate greater than or equal to 0.797 (Nakamura – “a CIE 1931 chromaticity coordinate y of greater than 0.710 and less than or equal to 0.810” – [0007]); and 
one of the first, second and third sub-pixels emits blue light with CIE 1931 y coordinate less than or equal to 0.046 (Nakamura “a CIE 1931 chromaticity coordinate y of greater than or equal to 0.020 and less than 0.060” – [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein one of the first, second and third sub-pixels emits red light with CIE 1931 x coordinate greater than or equal to 0.708; one of the first, second and third sub-pixels emits green light with CIE 1931 y coordinate greater than or equal to 0.797; and one of the first, second and third sub-pixels emits blue light with CIE 1931 y coordinate less than or equal to 0.046 as taught by Nakamura into Luchinger.
The ordinary artisan would have been motivated to integrate Nakamura structure into Luchinger structure in the manner set forth above for, at least, this integration will provide different sub-pixels with different characteristics that are used for different applications.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Luchinger in view of Hack et al. (US 20180166512 A1 – hereinafter Hack).
Regarding Claim 17, Luchinger teaches claim 1 from which claim 17 depends.
But, Luchinger does not expressly disclose wherein the pixel arrangement further comprises a fourth sub-pixel configured to emit a fourth colour of light that is different from the first, second and third colour of light, the fourth sub- pixel comprising a PeLED, an OLED or a QLED.
However, in a related art, Hack teaches a fourth sub-pixel comprising a yellow OLED (Hack “third sub-pixel comprising red OLED having second CIE coordinates; and a fourth sub-pixel comprising a yellow OLED” – Claim 2 – yellow is different from red, green or blue).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a fourth sub-pixel configured to emit a fourth colour of light that is different from the first, second and third colour of light, the fourth sub- pixel comprising a PeLED, an OLED or a QLED as taught by Hack into Luchinger.
The ordinary artisan would have been motivated to integrate Hack structure into Luchinger structure in the manner set forth above for, at least, this integration will provide a fourth sub-pixel having a color that is different from the first, second and third sub-pixels. This integration provides an additional color where more than 3 colors is required.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luchinger in view of Protesescu.
Regarding Claim 16, Luchinger teaches claim 1 from which claim 16 depends.
Luchinger also teaches PeLEDs (see [007], [0093], [0097]).
But, Luchinger does not expressly disclose wherein one or more of the PeLEDs comprise organic metal halide light-emitting perovskite material.
In a related art, Protesescu teaches organic metal halide light-emitting perovskite material (“Metal halides perovskites, such as hybrid organic−inorganic CH3NH3PbI3, are newcomer optoelectronic materials that have attracted enormous attention as solution-deposited absorbing layers in solar cells with power conversion efficiencies reaching 20%. Herein we demonstrate a new avenue for halide perovskites by designing highly luminescent perovskite-based colloidal quantum dot materials. We have synthesized monodisperse colloidal nanocubes (4−15 nm edge lengths) of fully inorganic cesium lead halide perovskites (CsPbX3, X = Cl, Br, and I or mixed halide systems Cl/Br and Br/I) using inexpensive commercial precursors.” – Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming one or more of the PeLEDs comprise organic metal halide light-emitting perovskite material as taught by Protesescu into Luchinger.
The ordinary artisan would have been motivated to integrate Protesescu structure into Luchinger structure in the manner set forth above for, at least, this integration will provide “Metal halides perovskites, such as hybrid organic−inorganic CH3NH3PbI3, are newcomer optoelectronic materials that have attracted enormous attention as solution-deposited absorbing layers in solar cells with power conversion efficiencies reaching 20%. Herein we demonstrate a new avenue for halide perovskites by designing highly luminescent perovskite-based colloidal quantum dot materials” (Protesescu - Abstract).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger in view of Lejeune (US 20200059673 A1 – hereinafter Lejeune).
Regarding Claim 27, Luchinger teaches claim 20 from which claim 27 depends.
But, Luchinger does not expressly disclose wherein the display is capable of rendering the DCI-P3 colour gamut.
However, it is well-known in the art to have display capable of rendering the DCI-P3 colour gamut as taught by Lejeune (Lejeune – “The first colour gamut is preferably the DCI-P3 colour gamut” – [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the display capable of rendering the DCI-P3 colour gamut as taught by Lejeune into Luchinger.
The ordinary artisan would have been motivated to integrate Lejeune structure into Luchinger structure in the manner set forth above for, at least, this integration will provide a display capable of rendering DCI-P3 color gamut that require smaller space – see Lejeune – [0116].
Regarding Claim 28, Luchinger teaches claim 20 from which claim 28 depends.
But, Luchinger does not expressly disclose wherein the display is capable of rendering the Rec. 2020 colour gamut.
However, it is well-known in the art to have display capable of rendering the DCI-P3 colour gamut as taught by Lejeune (Lejeune – “The first colour gamut is preferably the DCI-P3 colour gamut or the Rec 2020 colour gamut” – [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the display capable of rendering the Rec. 2020 colour gamut as taught by Lejeune into Luchinger.
The ordinary artisan would have been motivated to integrate Lejeune structure into Luchinger structure in the manner set forth above for, at least, this integration will provide a display capable of rendering Rec. 2020 colour gamut that require smaller space – see Lejeune – [0116].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898


/MOIN M RAHMAN/Primary Examiner, Art Unit 2898